Handy, J.,
dissented from the opinion of the majority of the court, as follows:
Being unable to concur in the view of this case taken by a majority of the court, I proceed to state very briefly the reasons for my dissent.
The question involved in the case is, whether an assessment of land for state and county taxes, in all respects regular, except that it is assessed as the property of a person who is not really the owner, is legal and valid, and a sale made under such assessment for unpaid taxes, is regular and valid.
The opinion of the majority of the court, as I understand it, proceeds upon the idea that under our laws, the assessment must *140be made against the owner, and not the property; or that it is the owner, and not the property,- who is primarily liable to the payment of taxes.
On the contrary, I think that it is the property, and not the owner, that is assessed. Assessment is a valuation put upon property subject to taxation, and for which the property is bound, in consideration of the protection given by government to the property in the hands of its proprietors. It is true, that that protection operates to the benefit of the owner, but it is originally and directly the protection of the thing and not of the person. The person is only protected because he is interested in the thing. The proyerty is assessed or valued, and charged with the payment of the sum taxed upon it, as a compensation for the protection afforded to it by the State. If the taxes be not paid, what is the remedy 1 It cannot be pretended that there is any personal indebtedness on that account, against the owner or person assessed, for which he could be sued and the money recovered. But the only remedy is by distress and sale of the thing assessed. It is purely a remedy against the thing, which, although it affects the person, is no more a proceeding' in personam, than an assessment is a matter pertaining to the person of the owner. And but for the provisions of the statute that all the property in a county, with which any party might be assessed, should be liable to the payment of any taxes assessed against his property, each specific piece of property which is separately assessed, would be liable only for the taxes assessed against it.
This general principle applicable to the assessment and taxation, is not, in my opinion,- changed by anything in the Act of 1846, under which this assessment was made; but on the contrary, I think that the various provisions of the act show, that the legislature intended that the property should be assessed; that the charge for the payment of taxes should be upon the property, and that the mode of collecting taxes in case the owner of the property should fail to come forward and discharge the claim which bound the property, was by proceeding against the property.
The first section provides that the property shall be taxed. The *141fourth provides how the tax assessors shall assess the poll, and all the real and personal property subject to taxation.
The fifth section makes it the duty of the assessor to call upon each taxable inhabitant for a list of his property and its value, and in case of failure of the inhabitant to deliver such list, it is made the duty of the assessor to make out the list.
The 14th section provides, that all lands subject to taxation, not assessed and given in by the owner, shall be valued by the assessors, according to their intrinsic value.
The 17th section requires the assessors to make a personal examination of lands, in order to determine their value, if practicable, and if not, to determine their value from the best sources of information within their power.
The 35th section provides, that the tax-collectors shall give general notice that they will attend at stated times and places, for the purpose of collecting and receiving taxes; and it shall be the duty of each one liable to pay taxes, to pay over to the tax-collector the amount of taxes due on the property assessed and belonging to him; and on failure, the tax-collector is authorized to distrain the property and collect the taxes due.
The 26th section provides for the sale of lands upon which taxes are due and unpaid, and the tax-collector is merely required to give general notice that he will, on the day specified, “proceed to sell all the lands upon which taxes are not paid.”
These and other provisions of the act show, that the tax is intended to be a specific charge upon the land itself; that it is the duty of the assessor to obtain from the owner a list of his taxable property, if an inhabitant of the county, or he has an agent who can furnish it; otherwise, that lands shall be valued by the assessor, and that it is the duty of every owner of property, upon general notice given, to come forward and pay the taxes; and upon failure to do so, that the property may be distrained and sold.
An opportunity is afforded to every proprietor to come forward and discharge the tax upon his property. The notice given in order to obtain payment of the taxes, is the most general, and is founded on the just presumption that every man knows his own *142property which is subject to taxation, and will readily come forward and discharge the taxes. If his property is placed on the assessment list in the name of another person, or omitted entirely, it is, nevertheless, the dictate, both of prudence and honesty, for" him to discharge the taxes.
The property is charged with a tax. The owner has the privilege of discharging it; and if he fails to do so, upon the general notice given to all proprietors to pay the taxes assessed on their property, he certainly has no cause of complaint that the demands of the law have been enforced against his property.
Cases may frequently occur where land, which is subject to taxation, is in the possession of no one, and where the assessor may be unable correctly to ascertain in whom the title is. This may frequently occur, as in cases like the present, where land is owned by a non-resident of the State, and such land may not be in the possession of any one. What course is to be pursued by the assessor in such cases ? Under the rule held by a majority of the court, he is bound to assess the land in the name of some one, and if he mistakes the owner, and assesses it as the property of a person not entitled to it in law, the assessment is void, no taxes can be collected upon it, and it cannot be sold for taxes. And so of every other case; if the assessor is compelled to assess all property in the names of the persons legally entitled to it, and, upon his falling into an error in regard to the legal title to property, if his assessment is void, the most serious embarrassments may arise to the revenues of the State and of the counties, by the want of legal knowledge in the tax-assessors, enabling them to settle correctly the most complicated questions of legal title that are so often the subjects of doubt and difficulty with learned lawyers and our ablest judges. If the statute intended to require that lands should be assessed in the name of the legal owner, and that that was a condition precedent to the validity of the assessment, then indeed the revenues of the State and of the counties stand upon a most uncertain and unreliable foundation. Considering the disastrous consequences that would result from errors of judgment as to the real owners of property, under the view taken of the subject by the majority of the court, it is not to be supposed, if the legislature *143had intended to impose so difficult and important a duty upon tax-assessors, but that it would have been done in clear and unmistakable terms, and that provision would have been made to insure the 'proper performance of the duty, and to save the public interest from the ruinous consequences of errors of judgment on the part of officers but little qualified to determine questions of so much moment.
These difficulties are all avoided by a recurrence to the true principles governing the subject of the imposition and collection of taxes; which is, that it is the thing, and not the person, that is assessed — valued—that the tax is a charge upon the property, which the owner may, and is bound to, come forward and discharge, but which is nevertheless not a personal demand against him, and if he does not see fit to come forward and relieve his property from the charge for which it is specifically bound to government, the thing is distrained and sold. It appears to me plain, that government deals with the property which it protects for the benefit of the owner, directly and primarily; and although the duty of paying the taxes assessed on his property devolves upon the citizen, yet it is for the public convenience, as well as the protection of property to the owner, that this is allowed, and not because it is a personal demand against the owner.